DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

	
Response to Amendment
The office action is responding to the amendments filed on 12/16/2021. Claims 1, 8 and 15 have been amended. Claims 6-7, 13-14 and 20 were previously cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 11-12, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui et al. [US 2014/0122776] in view of Navon et al. [US 2020/0110536] and in further view of Phillipps et al. [US 2014/0372346].
Claim 1 is rejected over El Maghraoui, Navon and Phillipps.
El Maghraoui teaches “A method for use in a storage device having a controller, the method comprising: identifying, by the controller,” as “These methods may be performed on a computer readable storage medium comprising a computer readable program for tuning a solid state disk memory, wherein the computer readable program when executed on a solid state disk controller causes the solid state disk controller to perform the methods steps.” [¶0012] 
“a plurality of logical regions in the storage device;” as “The system 10 may employ a logical page and physical page memory management system. The SSD controller 12 is selectively coupled to one or more SSD memory devices 14.” [¶0034]
“obtaining, by the controller, a respective usage metric for each of the logical regions;” as “a linearity computation module configured to compute a metric representing a usage trend of a solid state disk memory using the access data” [¶0013]
“updating, by the controller, a translation data structure of the storage device, the translation data structure being updated to map any of the logical regions of the storage device to a respective physical portion of the storage device, the respective physical portion being selected based on the respective usage metric of the logical region,” as “SSDs internally maintain translation tables to map received `logical` addresses into actual `physical` addresses. As applications run and access SSDs, the access pattern continuously results in changes to these translation tables.” [¶0008]
“wherein the translation data structure is part of a flash translation layer of the storage device, and the translation data structure is configured to store mapping information between a logical address space of the storage device and a physical address space of the storage device,” as “SSD vendors normally ship SSDs with a layer called the Flash Translation Layer (FTL) that remaps every write to a different block/page and exposes an SSD as a standard block device (like a hard disk).” [¶0007]
“wherein the usage metric for any of the logical regions is based on a predicted load of the logical region, and” as “A system and method for tuning a solid state disk memory includes computing a metric representing a usage trend of a solid state disk memory.” [Abstract] (Trend implies prediction.)
El Maghraoui does not explicitly teach wherein the predicted load on the logical region is calculated by using a machine learning engine that is executed in the flash translation layer of the storage device, the predicted load being calculated based on training data that is obtained by the machine learning engine, the training data including past usage metrics for the logical region, the flash translation layer including an interface that is configured to provide logical-to-physical address mapping for the storage device.
“wherein the predicted load on the logical region is calculated by using a machine learning engine that is executed in the flash translation layer of the storage device,” as “One embodiment of the disclosure provides a data storage device comprising: a hint derivation circuit configured to derive a hint for one or more logical block addresses (LBAs) of the data storage device based on information received from a host device and/or a plurality of physical characteristics of the data storage device; a machine learning circuit configured to group the one or more LBAs into one or more clusters of LBAs based on the derived hint and a machine learning process based on the plurality of physical characteristics of the data storage device; and a flash translation layer (FTL) circuit configured to allocate available physical block addresses (PBAs) in the data storage device to the one or more LBAs based on the one or more clusters of LBAs.” [¶0008] (The machine learning algorithm is executed from the FTL circuit, which is used for logical to physical address mapping.)
El Maghraoui and Navon are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of El Maghraoui and Navon before him/her, to modify the teachings of El Maghraoui to include the teachings of Navon with the motivation of deriving hints using machine learning in order to optimize memory management operations in a data storage device, such as a solid state device. [Navon, ¶0025]
The combination of El Maghraoui and Navon does not explicitly teach the predicted load being calculated based on training data that is obtained by the machine learning engine, the training data including past usage metrics for the logical region, the flash translation layer 
However, Phillipps teaches “the predicted load being calculated based on training data that is obtained by the machine learning engine, the training data including past usage metrics for the logical region, the flash translation layer including an interface that is configured to provide logical-to-physical address mapping for the storage device.” as “The supervised learning module 206, in one embodiment, may dynamically generate one or more machine learning ensembles 222a-c or other predictive programs, using unstructured or semi-structured data 110 from the load module 204 as training data, test data, and/or workload data, as described below. … the load module 204 or the unsupervised learning module 208 may add time variance to the data set, enabling the supervised learning module 206 to refresh or regenerate the machine learning ensembles 222a-c or other predictive programs at various time intervals.” [¶0067-0069] (Training of the system using [past] data is recited. Based on the training and machine learning, placement of data happens.)
El Maghraoui, Navon and Phillipps are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of El Maghraoui, Navon and Phillipps before him/her, to modify the teachings of combination of El Maghraoui and Navon to include the teachings of Phillipps with the motivation of make business intelligence more efficient, but may also make business intelligence more effective due to the signal component that may have been erased through a manual transformations. [Phillipps, ¶0076]

Claim 4 is rejected over El Maghraoui, Navon and Phillipps.
El Maghraoui teaches “wherein each of the logical regions includes a page, and each respective physical portion of the storage device includes a memory block.” as “SSDs internally maintain translation tables to map received `logical` addresses into actual `physical` addresses. As applications run and access SSDs, the access pattern continuously results in changes to these translation tables. These tables can be at a block level, page level or hybrid (mix of block and page). A page-level translation scheme provides maximum lifetime of an SSD (but with increased memory overhead) whereas a block level translation (which occupies much less memory) will provide less lifetime.” [¶0008]
Claim 5 is rejected over El Maghraoui, Navon and Phillipps.
El Maghraoui teaches “wherein the usage metric for any of the logical regions is based on a past load of the logical region.” as “A system and method for tuning a solid state disk memory includes computing a metric representing a usage trend of a solid state disk memory.” [Abstract] (Usage trend is the past load.)
Claim 8 is rejected over El Maghraoui, Navon and Phillipps.
El Maghraoui teaches “A storage device comprising, comprising: a plurality of memory banks;” as [Fig. 2]
“a processing circuitry operatively coupled to the memory banks the processing circuitry being configured to perform the operations of:” as “The SSD controller 12 is selectively coupled to one or more SSD memory devices 14. The controller 12 may include a processor or may work in conjunction with one or more processors 17 of the system 10.” [¶0034]
Remaining limitations of Claim 8 are rejected over El Maghraoui, Navon and Phillipps under the same rationale of rejection of Claim 1.
Claim 11 is rejected over El Maghraoui, Navon and Phillipps under the same rationale of rejection of Claim 4.
Claim 12 is rejected over El Maghraoui, Navon and Phillipps under the same rationale of rejection of Claim 5.
Claim 15 is rejected over El Maghraoui, Navon and Phillipps.
El Maghraoui teaches “A storage device comprising, comprising: a plurality of memory banks;” as [Fig. 2]
“a processing circuitry operatively coupled to the memory banks the processing circuitry being configured to perform the operations of:” as “The SSD controller 12 is selectively coupled to one or more SSD memory devices 14. The controller 12 may include a processor or may work in conjunction with one or more processors 17 of the system 10.” [¶0034]
Remaining limitations of Claim 15 are rejected over El Maghraoui, Navon and Phillipps under the same rationale of rejection of Claim 1.
Claim 18 is rejected over El Maghraoui, Navon and Phillipps under the same rationale of rejection of Claim 4.
Claim 19 is rejected over El Maghraoui, Navon and Phillipps under the same rationale of rejection of Claim 5.
Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Maghraoui et al. [US 2014/0122776] in view of Navon et al. [US 2020/0110536] in further view of Phillipps et al. [US 2014/0372346] and yet in further view of FELCH [US 2014/0281366].
Claim 2 is rejected over El Maghraoui, Navon, Phillipps and FELCH.

However, FELCH teaches “wherein mapping each of the logical regions of the storage device to a respective physical portion includes mapping at least some logical regions in the storage device that have matching usage metrics to the same contiguous physical portion of the storage device.” as “FIG. 21 depicts an embodiment of a Virtual-to-physical address translator 2100 with three entries 2121, 2122, 2123 in a "Virtual address part to match" table 2120, and three entries 2141, 2142, and 2143 in a Corresponding physical addresses table 2140, which create the virtual-to-physical mapping of the contiguous memory region dedicated to Data Structure 9 (2048, 2058, 2064) to the three physically discontiguous memory regions 2090, 2092, and 2094.” [¶0144]
El Maghraoui, Navon, Phillipps and FELCH are analogous arts because they teach Computer and memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of El Maghraoui, Navon, Phillipps and FELCH before him/her, to modify the teachings of combination of El Maghraoui, Navon and Phillipps to include the teachings of FELCH with the motivation of Circuits implementing such a table require less logic to implement and thus may hold cost and performance advantages over other table implementations. [FELCH, ¶0147]
Claim 3 is rejected over El Maghraoui, Navon, Phillipps and FELCH.

However, FELCH teaches “further comprising grouping the logical regions into logical region clusters based on the logical regions' respective usage metrics, wherein updating the translation data structure to map each of the logical regions to a respective physical portion of the storage device includes assigning each of the logical region clusters to a respective contiguous physical portion of the storage device.” as “FIG. 21 depicts an embodiment of a Virtual-to-physical address translator 2100 with three entries 2121, 2122, 2123 in a "Virtual address part to match" table 2120, and three entries 2141, 2142, and 2143 in a Corresponding physical addresses table 2140, which create the virtual-to-physical mapping of the contiguous memory region dedicated to Data Structure 9 (2048, 2058, 2064) to the three physically discontiguous memory regions 2090, 2092, and 2094.” [¶0144]
El Maghraoui, Navon, Phillipps and FELCH are analogous arts because they teach Computer and memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of El Maghraoui, Navon, Phillipps and FELCH before him/her, to modify the teachings of combination of El Maghraoui, Navon and Phillipps to include the teachings of FELCH with the motivation of Circuits implementing such a table require less logic to implement and thus may hold cost and performance advantages over other table implementations. [FELCH, ¶0147]
Claim 9 is rejected over El Maghraoui, Navon, Phillipps and FELCH with the same rationale of rejection of Claim 2.
Claim 10 is rejected over El Maghraoui, Navon, Phillipps and FELCH with the same rationale of rejection of Claim 3.
Claim 16 is rejected over El Maghraoui, Navon, Phillipps and FELCH with the same rationale of rejection of Claim 2.
Claim 17 is rejected over El Maghraoui, Navon, Phillipps and FELCH with the same rationale of rejection of Claim 3.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132